DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the word “may” in the limitation reciting “wherein the robot base is mobile and operable to move alongside a moving workpiece upon which the modular robotic device is operable to perform work such that the robotic manipulator may perform a task upon the moving workpiece” renders the claim indefinite because it is unclear whether or not the claim requires the mobile robot to perform a task upon the moving workpiece. Accordingly, the claim is indefinite because the metes and bounds of the claim are unclear.
	Regarding claim 13, the word “may” in the limitation reciting “wherein the robot base in mobile and operable to move alongside a moving workpiece upon which the modular robotic device is operable to perform work such that the robotic manipulator may perform a task upon the moving workpiece” renders the claim indefinite because it is unclear whether or not the claim requires the mobile robot to perform a task upon the moving workpiece. Accordingly, the claim is indefinite because the metes and bounds of the claim are unclear.
	Regarding claims 15-18, the word “may” on line 5 of claim 15 renders the claims indefinite. That is, the claims are indefinite because it is unclear whether or not the claim requires determining a plurality of states through which the modular robotic device is to be moved. Accordingly, the claim is indefinite because the metes and bounds of the claims are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al. (US 2020/0361080 A1).
	Regarding claim 1, Bergeron et al. discloses a modular robotic device, comprising: a robot base (Figs. 1-2 and 13, element 11B and/or 60; paragraphs 0021, 0044); and a robotic manipulator (Figs. 1-2, element 10) connected to the robot base and operable to articulate a tool device (gripper, hand, suction cup, drill, saw, camera) connected to an end of the robotic manipulator (Figs. 1-2, element 11A), the robotic manipulator including a plurality of modular rigid segments (Figs. 1-3, element 13) each including a joint portion (Figs. 1-3 and 11-13, element 12, 14, 100) and each operable to be selectably connected (transverse or parallel) to the robotic manipulator (paragraph 0021-0031); and wherein the plurality of modular rigid segments is interchangeable and operable to be assembled in various combinations (paragraph 0035-0036; segments 13 are selectively connectable to either first set of connectors S1 or second set of connectors S2).
	Regarding claim 2, Bergeron et al. discloses the modular robotic device of claim 1, wherein the plurality of modular rigid segments includes: a first rigid segment including a first joint portion; 
a second rigid segment connected to the first joint portion and including a second point portion connected to the second rigid segment; 	a third rigid segment connected to the second joint portion and including a third joint portion connected to the third rigid segment; a fourth rigid segment connected to the third joint portion and including a third joint portion connected to the third rigid segment; a fifth rigid segment connected to the fourth joint portion and including a fifth joint portion connected to the fifth rigid segment; a sixth rigid segment connected to the fifth joint portion and including a sixth joint portion connected to the sixth rigid segment; and a seventh rigid segment connected to the sixth joint portion (paragraph 0027, 0052; note that six degrees of freedom requires six motorized joints 12/14; also note that each motorized joint is between a pair of rigid segments 13).
Regarding claim 5, Bergeron et al. discloses the modular robotic device of claim 1, wherein at least one of the joint portions is operable to change an angle of the longitudinal axis of a first of the plurality of modular rigid segments with respect to a longitudinal axis of a second of the plurality of modular rigid segments (transverse arrangement; paragraph 0028, 0031, 0038).
	Regarding claim 6, Bergeron et al. discloses the modular robotic device of claim 1, wherein at least one of the joint portions is operable to rotate a first of the plurality of modular rigid segments with respect to a second of the plurality of modular rigid segments while maintaining a common longitudinal axis between the first of the plurality of modular rigid segments and the second of the plurality of modular rigid segments (parallel arrangement; paragraph 0028, 0031, 0038). 
	Regarding claim 7, Bergeron et al. discloses the modular robotic device of claim 1, wherein the robot base is mobile and operable to move alongside a moving workpiece upon which the modular robotic device is operable to perform work such that the robotic manipulator may perform a task upon the moving workpiece (paragraph 0021, 0059).
	Regarding claim 8, Bergeron et al. discloses the modular robotic device of claim 1, further comprising a computerized control system (processing unit) including programming (Fig. 14; paragraph 0046) to: model (Fig. 14, step 224) operation of the robotic manipulator in a context of a workpiece upon which the modular robotic device is operable (drill, saw, grip) to perform work (paragraph 0020-0021, 0049-0051); and generate (Fig. 14, step 221) a determined minimum number of degrees of freedom useful to operate the robotic manipulator in the context of the workpiece; and wherein the robotic manipulator is operable to include the determined minimum number of degrees of freedom (paragraph 0048-0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 2020/0361080 A1) as applied to claim 1 above, and further in view of Nakayama et al. (US 2017/0259436 A1).
	Regarding claim 3, Bergeron et al. teach the modular robotic device as applied to claim 1 above. Bergeron et al. are silent regarding each of the plurality of modular rigid segments including a connection cable operable to transmit one of data and power through the modular rigid segment.
Nakayama et al. teach a connection cable technique for a modular robotic manipulator (Figs. 1 and 7, element 1), the modular robotic manipulator includes a plurality of modules (Figs. 1-8, element 10 and 10’), each module having a first link (Figs. 2-4 and 8, element 11), a joint actuator (Figs. 2-6 and 8, element 20), a second link (Figs. 2-4, 6 and 8, element 12) and a connection cable (Figs. 2-5, 6A and 8, elements 29, 59, 59a, 59b) operable to transmit data (signal wire) and power (power wire; paragraphs 0055-0063, 0098-0103).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. That is, it would have been obvious to configure the system taught by Bergeron et al. with a connection cable operable to transmit data and power by applying the well-known technique taught by Nakayama et al. Application of the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: each of the plurality of modular rigid segments including a connection cable operable to transmit one of data and power through the modular rigid segment.
	Regarding claim 4, Bergeron et al. teach the modular robotic device as applied to claim 1 above. Bergeron et al. are silent regarding each of the plurality of modular rigid segments including a plurality of connection cables operable to transmit data and power through the modular rigid segment.
Nakayama et al. teach a connection cable technique for a modular robotic manipulator (Figs. 1 and 7, element 1), the modular robotic manipulator includes a plurality of modules (Figs. 1-8, element 10 and 10’), each module having a first link (Figs. 2-4 and 8, element 11), a joint actuator (Figs. 2-6 and 8, element 20), a second link (Figs. 2-4, 6 and 8, element 12) and a connection cable (Figs. 2-5, 6A and 8, elements 29, 59, 59a, 59b) operable to transmit data (signal wire) and power (power wire; paragraphs 0055-0063, 0098-0103).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. That is, it would have been obvious to configure the system taught by Bergeron et al. with a connection cable operable to transmit data and power by applying the well-known technique taught by Nakayama et al. Application of the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: each of the plurality of modular rigid segments including a plurality of connection cables operable to transmit data and power through the modular rigid segment.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 2020/0361080 A1) in view of Nakayama et al. (US 2017/0259436 A1).
Regarding claims 10-11, Bergeron et al. teach a modular robotic device, comprising: 	a robot base (Figs. 1-2 and 13, element 11B and/or 60; paragraphs 0021, 0044); a robotic manipulator (Figs. 1-2, element 10) connected to the robot base and operable to articulate a tool device (gripper, hand, suction cup, drill, saw, camera) connected to an end of the robotic manipulator (Figs. 1-2, element 11A), the robotic manipulator including a plurality of modular rigid segments (Figs. 1-3, element 13) each including a joint portion (Figs. 1-3 and 11-13, element 12, 14, 100) and each operable to be selectably connected to and disconnected from the robotic manipulator (paragraph 0021-0031); and a computerized control system (processing unit) including programming (Fig. 14; paragraph 0046) to: model (Fig. 14, step 224) operation of the robotic manipulator in a context of a workpiece upon which the robotic device is operable (drill, saw, grip) to perform work (paragraph 0020-0021, 0049-0051); and generate (Fig. 14, step 221) a determined minimum number of degrees of freedom useful to operate the robotic manipulator in the context of the workpiece; wherein the robotic manipulator is operable to include the determined minimum number of degrees of freedom (paragraph 0048-0050); and 	 wherein the plurality of modular rigid segments is interchangeable and operable to be assembled in various combinations (paragraph 0035-0036; segments 13 are selectively connectable to either first set of connectors S1 or second set of connectors S2). Bergeron et al. is silent regarding each of the plurality of modular rigid segments including a connection cable operable to transmit one of data and power through the modular rigid segment.
	Nakayama et al. teach a connection cable technique for a modular robotic manipulator (Figs. 1 and 7, element 1), the modular robotic manipulator includes a plurality of modules (Figs. 1-8, element 10 and 10’), each module having a first link (Figs. 2-4 and 8, element 11), a joint actuator (Figs. 2-6 and 8, element 20), a second link (Figs. 2-4, 6 and 8, element 12) and a connection cable (Figs. 2-5, 6A and 8, elements 29, 59, 59a, 59b) operable to transmit data (signal wire) and power (power wire; paragraphs 0055-0063, 0098-0103).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. That is, it would have been obvious to configure the system taught by Bergeron et al. with a connection cable operable to transmit data and power by applying the well-known technique taught by Nakayama et al. Application of the well-known technique taught by Nakayama et al. to the prior art system taught by Bergeron et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: each of the plurality of modular rigid segments including a connection cable operable to transmit one of data and power through the modular rigid segment.
	Regarding claim 12, Bergeron et al. and Nakayama et al. teach the combined modular robotic device as applied to claim 10 above, wherein at least one of the joint portions is operable to change an angle of a longitudinal axis of a first of the plurality of modular rigid segments (transverse arrangement; paragraph 0028, 0031, 0038); and wherein at least one of the joint portions is operable to rotate a first of the plurality of modular rigid segments with respect to a second of the plurality of modular rigid segments while maintaining a common longitudinal axis between the first of the plurality of modular rigid segments and the second of the plurality of modular rigid segments (parallel arrangement; paragraph 0028, 0031, 0038).
	Regarding claim 13, Bergeron et al. and Nakayama et al. teach the combined modular robotic device as applied to claim 10 above, wherein the robot base in mobile and operable to move alongside a moving workpiece upon which the modular robotic device is operable to perform work such that the robotic manipulator may perform a task upon the moving workpiece (paragraph 0021, 0059).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 2020/0361080 A1) as applied to claim 1 above, and further in view of Hayashi et al. (JP 2021084218 A).
	Regarding claim 9, Bergeron et al. teaches the modular robotic device of claim 8.
Bergeron et al. are silent regarding the modeling operation of the robotic manipulator including defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon the workpiece.
	Hayashi et al. teach a modeling technique for a robotic manipulator (Fig. 1, element T) including defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon a workpiece (Fig. 1, element W; paragraph 0010, 0033-0035; 0038).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known modeling technique taught by Hayashi et al. to the prior art system taught by Bergeron et al. That is, it would have been obvious to configure the prior art system to model the robotic manipulator to complete an operation on a workpiece by applying the well-known technique taught by Hayashi et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: modeling operation of the robotic manipulator including defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon the workpiece.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 20200361080 A1) and Nakayama et al. (US 2017/0259436 A1) as applied to claim 10 above, and further in view of Hayashi et al. (JP 2021084218 A).
	Regarding claim 14, Bergeron et al. and Nakayama et al. teach the combined modular robotic device as applied to claim 10 above. The combination of Bergeron et al. and Nakayama et al. is silent regarding the modeling operation of the robotic manipulator including defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon the workpiece.
	Hayashi et al. teach a modeling technique for a robotic manipulator (Fig. 1, element T) including defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon a workpiece (Fig. 1, element W; paragraph 0010, 0033-0035; 0038).
	It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known modeling technique taught by Hayashi et al. to the prior art combination taught by Bergeron et al. and Nakayama et al. That is, it would have been obvious to configure the prior art combination to model the robotic manipulator to complete an operation on a workpiece by applying the well-known technique taught by Hayashi et al. Application of the well-known technique would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such application would have yielded predictable results. The predictable results including: defining a plurality of states including an initial state, one or more intermediate states, and a final state through which the robotic manipulator will transition to complete an operation upon the workpiece.
Allowable Subject Matter
Claims 15-18 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Dale Moyer/Primary Examiner, Art Unit 3664